 

IN THE UNITED sTATEs DIsTRICT CoURT F§
FoR THE DISTRICT oF MoNTANA mg
BILLINGS DIvIsIoN MAR 2 6

Clerk, U S District Court
District Of Montana

 

Bi||ings
TRAVIS LORREN GRAY,
CV 18-32-BLG-SPW

Petitioner,

vs. ORDER ADOPTING
FINDINGS AND

JAMES SALMONSEN, RECOMMENDATIONS

Respondent.

 

Petitioner Travis Lorren Gray, appearing pro se, seeks habeas corpus relief
pursuant to 28 U.S.C. §2254. Gray challenges certain conditions of his sentence,
Which restrict his access to the internet via computer or cell phone. (Doc. 6 at 2-3).

Pending before the Court are United States Magistrate Judge Timothy
Cavan’s findings and recommendations on Gray’s petition. (Doc. 8). Judge Cavan
recommends this Court dismiss Gray’s habeas petition with prejudice because it
does not survive deferential review. (Doc. 9 at 4-5). Speciflcally, Judge Cavan
found that Gray’s challenge to his sentence involves the interpretation of state laW.
He further noted that federal habeas corpus relief is unavailable for alleged errors
in the interpretation of application of state sentencing laws by either a state trial
court or appellate court. (Ia’. at 5). As a result, on federal habeas review, the only

question for the court is Whether the sentence imposed by the state court is “so

arbitrary or capricious as to constitute an independent” due process violation. (Id.
quoting Rz°chmond v. Lewis, 506 U.S. 40, 50 (1992)). Judge Cavan found that Gray
failed to make that showing. (Id. at 5). He also found that because the Montana
Supreme Court’s denial of Gray’s claims was not objectively unreasonable, this
Court must afford deference to that decision under 28 U.S.C. § 2254. (Id. at 6).
Gray filed a timely objection to the findings and recommendations, entitling him to
de novo review. 28 U.S.C. §636(b)(l); Fed. R. Civ. P. 72(b)(3.).

In Gray’s objection, he argues that he is asking this Court to look at the
application of state law in “an unconstitutional manor (sic) that specifically targets
gay Americans,” not review errors in the interpretation or application of state law.
(Doc. 10 at l). But, as Judge Cavan pointed out, Gray cannot transform his state
law issue into one of constitutional import by merely asserting a violation of due
process. Judge Cavan concluded Gray failed to make the requisite showing that
the sentence imposed upon him is so arbitrary or capricious as to constitute an
independent due process violation. This Court agrees.

IT IS ORDERED the proposed findings and recommendations entered by
United States Magistrate Judge Cavan (Doc. 9) are ADOPTED IN FULL.

IT rs FURTHER oRDERED Gray’s amended petition (Doc. 6) is

DISMISSED with prejudice.

IT IS FURTHER ORDERED the Clerk of Court is directed to enter by

separate document a judgment in favor of Respondents and against Petitioner.
IT IS FURTHER ORDERED a certificate of appealability is DENIED.
DATED this QZ Fi:t{§'bf March, 2019.

\,A,wa/»J/»W@,zéz/

/s'UsAN P. WATTERS
United States District Judge

